DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, 16, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land (US 20140252209 A1) in view of Findlay (US 20120132788 A1).
With regards to claim 1, Land discloses a optoelectronic device (Fig. 2C) comprising: a substrate 212 on which are integrated a light source 202 operable to emit light at a particular one or more wavelengths with respect to an emission axis, a first detector 204 operable to detect light at one or more wavelengths, and a second detector 230 operable to detect light at one or more wavelengths; 
a spacer structure 206, 208, 210 laterally surrounding the light source, the second detector and the first detector, wherein the spacer structure is composed of a material that is non- transparent (implied by the limited field of view) to the particular one or more wavelengths of light emitted by the light source or detectable by the second detector or first detector; 
an inner wall 210 isolating the first detector from the light source, wherein the inner wall is composed of a material that is non-transparent to the particular one or more wavelengths of light emitted by the light source or detectable by the second detector or the first detector [0028]; and 

a first region characterized by a first field-of-view 162 and a first optical axis 226, 
a second region characterized by a second field-of-view 160A, 160B and a second optical axis 226, 
a third region characterized by a third field-of-view 254 and a third optical axis 256, wherein the first region is aligned with the light source, the second region is aligned with the second detector, and the third region is aligned with the first detector (Fig. 2C).
	Land does not specifically teach the claimed filters. However, it is noted that does Land teach wherein the first detector is configured to only detect light emitted by the light source [0034] and wherein the second light detector is configured to only detect ambient visible light [0035]. In addition, Findlay teaches such filters were already known [0052-0053]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Land with the claimed filters in order to prevent interference.
With regards to claim 3, Land discloses a “T” shaped mid wall 210 and “L” shaped walls 206, 208 that would correspond to the claimed baffle structure.
With regards to claims 4-6, Land discloses the recited axis 226 (Fig. 2C).
With regards to claims 7-9, Land discloses that the radiation emitter viewing angle 150 of figure 1A is typically less than 20 degrees [0033]. Based on [0014] and [0034] it is considered that this range also applies to the radiation emitter viewing angle 250 of figure 2C. It is apparent that the first field of view is twice the radiation emitter viewing angle 250, giving a range for the first field of view of less than 40 degrees. This range includes those specified in claims 7 to 9 and as such is considered to disclose the additional features of claims 7 to 9.
With regards to claim 10, Land discloses the recited field of view [0045].

With regards to claim 12, Land dies not specify the recited light source. However, it is noted that vertical cavity surface emitting lasers (VCSEL) were well known in the art. Modifying Land with the known VCSEL would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 13, Land does not specify emitting modulating light. However, it is noted that modulating a light source was already well known in art and would have been an obvious in view of modifying a property of the emitted light to have a desired characteristic.
With regards to claim 16, Land discloses wherein the third optical axis is tilted with respect to the substrate such that the first field of view of the first region partially overlaps the third field of view of the third region (Fig. 2D).
With regards to claim 17, Land discloses said second detector is configured to detect light emitted by the light source [0034] such that it would be inherent that the first field of view and the third field of view at least partially overlap. 
With regards to claim 21, Land discloses wherein the third field of view 261 for the third region of the hybrid optical assembly is tilted with respect to the substrate (Fig. 2D).
With regards to claim 24, Land discloses process circuitry 506 operable to determine a proximity of an object from a signal associated with the first detector and a signal associated with the second detector [0064-0065].
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land in view of Findlay and Tran (US 20140091326 A1).
With regards to claim 26, Land does not specifically teach the overmold as claimed. However, Tran teaches an infrared detector/emitter assembly comprising: a refractive encapsulant which is encapsulates the detector and light source (Abstract) and extends to a substrate 110 within one or more channels (Fig. 1), wherein said encapsulant is provided as a cost effective element for defining optical channels. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Land with the claimed overmold in view of the benefit taught by Tran.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884